20-01010-jlg   Doc 13-11   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 11
                                     Pg 1 of 8



                                 EXHIBIT 11
            20-01010-jlg Doc 13-11
                   19-10926-tmd      Filed Filed
                                Claim#5-1  06/25/20   Entered
                                                 12/09/19 Main 06/25/20
                                                               Document 23:33:41
                                                                          Page 1 ofExhibit
                                                                                    3      11
                                               Pg 2 of 8
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Orly Genger                                                                                                    U.S. Bankruptcy Court
                                                                                                                         Western District of Texas
 Debtor 2
 (Spouse, if filing)                                                                                                             12/9/2019
 United States Bankruptcy Court           Western District of Texas                                                       Barry . Knight, Clerk
 Case number: 19−10926


Official Form 410
Proof of Claim                                                                                                                                       04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            ADBG LLC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               ADBG LLC                                                       ADBG LLC, Attn. David Broser

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  c/o Hughes Hubbard & Reed LLP, Attn. Chris                     104 West 40th Street, 19th Floor
                                  Gartman
                                  One Battery Park Plaza
                                  New York, NY 10004                                             New York, NY 10018


                                  Contact phone             (212) 837−6350                       Contact phone          (212) 682−1000
                                  Contact email                                                  Contact email
                                     chris.gartman@hugheshubbard.com                                    david@rdaventuresllc.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
          20-01010-jlg      Doc 13-11
                    19-10926-tmd           Filed Filed
                                     Claim#5-1     06/25/20
                                                         12/09/19Entered
                                                                    Main 06/25/20
                                                                          Document23:33:41
                                                                                    Page 2 ofExhibit
                                                                                              3      11
Part 2:                                                Pg   3 of 8
          Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                 No
  number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $ unknown                            Does this amount include interest or other charges?
  claim?                                                             No
                                                                     Yes. Attach statement itemizing interest, fees, expenses, or
                                                                     other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                       See Rider


9. Is all or part of the         No
   claim secured?                Yes. The claim is secured by a lien on property.
                                  Nature of property:
                                      Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                     Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                      Motor vehicle
                                      Other. Describe:


                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                        $

                                   Amount of the claim that is               $
                                   secured:
                                   Amount of the claim that is               $                                    (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate (when case was filed)                                     %
                                         Fixed
                                         Variable
10.Is this claim based on          No
   a lease?                        Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                               Proof of Claim                                                page 2
           20-01010-jlg Doc 13-11
                  19-10926-tmd      Filed Filed
                               Claim#5-1  06/25/20   Entered
                                                12/09/19 Main 06/25/20
                                                              Document 23:33:41
                                                                         Page 3 ofExhibit
                                                                                   3      11
                                              Pg 4 of 8
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                    $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                12/9/2019

                                                                 MM / DD / YYYY


                                 /s/ David Broser

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                      David Broser

                                                                          First name       Middle name         Last name
                                 Title                                     Member

                                 Company                                   ADBG LLC

                                                                          Identify the corporate servicer as the company if the authorized agent is a
                                                                          servicer
                                 Address                                   104 West 40th Street, 19th Floor

                                                                          Number Street
                                                                           New York, NY 10018

                                                                          City State ZIP Code
                                 Contact phone             (212) 682−1000                       Email         david@rdaventuresllc.com


Official Form 410                                                      Proof of Claim                                                   page 3
  20-01010-jlg Doc 13-11
       19-10926-tmd       Filed
                    Claim#5-1   06/25/20
                              Part          Entered Attachment
                                   2 Filed 12/09/19 06/25/20 23:33:41
                                                               1 Page 1 Exhibit
                                                                        of 4 11
                                    Pg 5 of 8



                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS

 In re

 ORLY GENGER,                                           Chapter 7

                              Debtor.                   Case No. 19-10926 (TMD)


                      RIDER TO PROOF OF CLAIM OF ADBG LLC

               1.      Claimant. ADBG LLC (“Claimant”) files this claim (this “Claim”)

against Debtor Orly Genger (the “Debtor”).

               2.      Background of Claim. Pursuant to that certain Genger Litigation Trust

Agreement dated June 28, 2012 (the “Genger Litigation Trust Agreement”), the Debtor and her

father, Arie Genger, as grantors, established a trust for the benefit of Claimant known as the

Genger Litigation Trust. Pursuant to the Genger Litigation Trust Agreement, the Debtor and

Arie transferred and assigned to the Trustees of the Genger Litigation Trust, certain property

identified on Schedule A thereto, “to hold in trust for the benefit of [Claimant].” The Trustees of

the Genger Litigation Trust are then obligated to pay the entire net proceeds received under the

agreement to Claimant to pay all outstanding obligations under a litigation funding agreement

under which Claimant loaned over $20 million to Arie to fund a variety of litigation (certain of

which involved the Debtor) with parties colloquially referred to as the Trump Group (no relation

to the current President or his family) relating to Arie’s now former company, Trans-Resources

Inc.

               3.      The parties to that litigation ultimately decided to settle the claims against

the Trump Group pursuant to a Settlement and Release Agreement dated as of June 16, 2013

between the Debtor, Arie Genger, Arnold and David Broser (who are members of Claimant), and

TR Investors LLC, Glencova Investment Co., New TR Equity I, LLC, New TR Equity II, LLC,
  20-01010-jlg Doc 13-11
       19-10926-tmd       Filed
                    Claim#5-1   06/25/20
                              Part          Entered Attachment
                                   2 Filed 12/09/19 06/25/20 23:33:41
                                                               1 Page 2 Exhibit
                                                                        of 4 11
                                    Pg 6 of 8
                                                                                                    2


Trans-Resources, LLC, Jules Trump, Eddie Trump and Mark Hirsch (such agreement, the

“Trump Settlement Agreement”).

               4.     While Claimant disputes that the Debtor has any right to the proceeds of

the Trump Settlement Agreement, with respect to which two $7.5 million notes remain in

escrow, to the extent the Debtor or her bankruptcy estate receives or becomes entitled to receive

any of the proceeds of the Trump Settlement Agreement, the Debtor has already assigned such

proceeds to the Genger Litigation Trust, and the Genger Litigation Trust Agreement requires that

the Debtor pay such amounts to the Genger Litigation Trust to hold in trust for the benefit of

Claimant.

               5.     Separately, pursuant to a March 31, 2017 agreement between the Debtor,

Arie, Claimant, Eric Herschmann and Kasowitz Benson Torres LLP (the “March 2017

Agreement”), the parties agreed that “in the event of any distribution or payment of funds to or

for the account of [Arie] or [the Debtor] pursuant to the [Trump] Settlement Agreement”, any

such amounts would be paid to Claimant in an amount up to $4,520,530.40 before any other

party would be entitled to payment.

               6.     Amount of Claim. As of the Petition Date, the Debtor is indebted to

Claimant in a contingent, unliquidated amount. ADBG reserves all rights to amend or

supplement this Claim.

               4.     Supporting Documents. The principal documents upon which this Claim

is based are the Trump Settlement Agreement, the Genger Litigation Trust Agreement and the

March 2017 Agreement. Copies of these agreements have been withheld for confidentiality

reasons but are in the possession of the Debtor and will be supplied to the Debtor and the

Chapter 7 Trustee upon request.
  20-01010-jlg Doc 13-11
       19-10926-tmd       Filed
                    Claim#5-1   06/25/20
                              Part          Entered Attachment
                                   2 Filed 12/09/19 06/25/20 23:33:41
                                                               1 Page 3 Exhibit
                                                                        of 4 11
                                    Pg 7 of 8
                                                                                                        3


               5.        Judgment. No judgment has been rendered on this Claim.

               6.        Credits. The amount of all payments on the Claim has been credited and

deducted for the purpose of making this proof of claim.

               7.        Notices. All notices concerning this Claim should be sent to:

                                Hughes Hubbard & Reed LLP
                                One Battery Park Plaza
                                New York, New York 10004
                                Attention: Christopher Gartman, Esq.

                    The request for copies of notices to be sent to Hughes Hubbard & Reed LLP

shall not be deemed authorization of Hughes Hubbard & Reed LLP to accept service of process

on behalf of Claimant.

               8.        Protective Filing. This Claim is filed under compulsion of the bar date

and is filed to protect Claimant from forfeiture of this Claim. The execution and filing of this

Claim are not (i) a waiver or release of Claimant’s rights against any other entity or person who

may be liable for all or part of the Claim; (ii) a consent by Claimant to the jurisdiction of this

Court with respect to any proceeding commenced in this case or any other case against or

involving Claimant; (iii) a waiver of the right to withdraw the reference with respect to the

subject matter of the Claim, any objection or other proceeding commenced with respect thereto

or any other proceeding commenced in this case or any other case against or otherwise involving

Claimant; (iv) an election of remedy which waives or otherwise affects any other remedy; or (v)

a waiver or release of any of Claimant’s rights against any third party.

               9.        Reservation of Rights/Amendments. Claimant expressly reserves all of its

rights and remedies with respect to this Claim and otherwise, including but not limited to the

right (i) to file any separate proof of claim with respect to the claim set forth herein or otherwise

(which proof of claim, if so filed, shall not be deemed to supersede this proof of claim), (ii) to
  20-01010-jlg Doc 13-11
       19-10926-tmd       Filed
                    Claim#5-1   06/25/20
                              Part          Entered Attachment
                                   2 Filed 12/09/19 06/25/20 23:33:41
                                                               1 Page 4 Exhibit
                                                                        of 4 11
                                    Pg 8 of 8
                                                                                                   4


amend or supplement this proof of claim in any respect; (iii) to file additional proofs of claim for

claims not covered by this proof of claim; (iv) the right to withdraw this Claim or any portion

thereof; or (v) to file motions and/or claims for payment of, administrative expenses or other

claims entitled to priority. The claims contained in any such other proofs of claim or motions are

in addition to, and not in limitation of, this Claim.
